Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 1 of 32 PageID #:101




                             Exhibit C
                  Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 2 of 32 PageID #:102
      Civil Action Cover Sheet - Case Initiation                                         (05/27/16) CCL 0520

                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                           COUNTY DEPARTMENT, LAW DIVISION
      Welly Ohanrira Plaintiff
5'
CM
n
o                                             v.
co
.8                                                                                                     2018L013294
2      I he boemg company, uetenoant.                                                           No.
CL
3
            CIVIL ACTION COVER SHEET - CASE INITIATION
CO
                                                                                                         FILED
§     A Civil Action Cover Sheet - Case Initiation shall be filed with the                            12/11/2018 11:48 PM
      complaint in all'civil actions. The information contained herein                                DOROTHY BROWN
'CM
      is for administrative purposes only and cannot be introduced into                               CIRCUIT CLERK
LU
      evidence. Please check the box in front of the appropriate case                                 COOK COUNTY, IL
<
D     type which best characterizes your action. Only one (1) case type
O
LU    may be checked with this cover sheet.
_J
El    Jury Demand 8 Yes        □ No

      PERSONAL 1N1URY/WRONGFUL DEATH
      CASE TYPES:                                                                                           (FILE STAMP)
         □ 027 Motor Vehicle                                                  COMMERCTAT. LITIGATION
         □ 040 Medical Malpractice
                                                                              CASE TYPES:
         □ 047 Asbestos
                                                                                 □ 002 Breach of Contract
         □ 048 Dram Shop
                                                                                 □ 070 Professional Malpractice
         □ 049 Product Liability
                                                                                       (other than legal or medical)
         □ 051 Construction Injuries
                                                                                 □ 071 Fraud (other than legal or medical)
               (including Structural Work Act, Road
                                                                                 □ 072 Consumer Fraud
               Construction Injuries Act and negligence)
                                                                                 □ 073 Breach of Warranty
         □ 052 Railroad/FELA
                                                                                 □ 074 Statutory Action
         □ 053 Pediatric Lead Exposure
                                                                                       (Please specify below.**)
         B 061 Other Personal Injury/Wrongful Death
                                                                                 □ 075 Other Commercial Litigation
         □ 063 Intentional Tort
                                                                                       (Please specify below.**)
         □ 064 Miscellaneous Statutory Action
                                                                                 □ 076 Retaliatory Discharge
               (Please Specify Below**)
         □ 065 Premises Liability
                                                                              OTHER ACTIONS
         Q 078 Fen-phen/Redux Litigation
                                                                              CASE TYPES:
         □ 199 Silicone Implant
                                                                                 □ 062 Property Damage
      TAX & MISCELLANEOUS REMEDIES                                               □ 066 Legal Malpractice
      CASE TYPES;                                                                Q 077 Libel/Slander
         □ 007 Confessions of Judgment                                           □ 079 Petition for Qualified Orders
         □ 008 Replevin                                                          □ 084 Petition to Issue Subpoena
         □ 009 Tax                                                               □ 100 Petition for Discovery
         □ 015 Condemnation                                                   **
         □ 017 Detinue
         □ 029 Unemployment Compensation
         □ 031 Foreign Transcript                                             Primary Email:
                                                                                                austin(s?bartlettchenlaw.com
         □ 036 Administrative Review Action
         □ 085 Petition to Register Foreign Judgment                          Secondary Email:
                                                                                                 curt<s? coison.com
         □ 099 All Other Extraordinary Remedies
            Austin Bartlett ot Bartiettunen LLU                               Tertiary Email:
                                                                                                rrankcs/coison.com
      By:
               (Attorney)                               (Pro Se)

      Pro Se Only: □ I have read and agree to the terms of the Clerk's Office Electronic Notice Policy and choose to opt in to electronic notice
      form the Clerk’s Office for this case at this email address: _________________________________ _____________________________________

                DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                         Page ] of 1
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 3 of 32 PageID #:103


                                                                                FILED
                                                                                12/11/201811:48 PM
                                                                                DOROTHY BROWN
                                                                                CIRCUIT CLERK
                                                                                COOK COUNTY, IL
3CM
CO
O
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
CO                    COUNTY DEPARTMENT, LAW DIVISION
8
5
CL
      SOFIA,                                   )
O
      Petitioner,                              )              2018L013294
CO                                             )        No.
0                                              )
CM
                                               )
LU
                                               )
H
<                                              )
□
O
UJ
                                               )
c     v.                                       )        JURY TRIAL DEMANDED
                                               )
                                               )
      THE BOEING COMPANY, a                    )
      corporation, :                           )
                                                )
                                                )
      Defendant.                                )



                                            ORDER

            This matter coming to be heard on the Petition to Appoint Special

      Administrator, the Court being fully advised in the premises, due notice having

      been provided to all heirs and legatees, and the Court having jurisdiction herein,

            IT IS HEREBY ORDERED:

           1.       The Petition to Appoint Special Administrator is granted.

           2.       WELLY CHANDRA is hereby appointed Special Administrator of the

      Estate of LIU CHANDRA, deceased, pursuant to the Illinois Wrongful Death Act,

      740 ILCS 180/2.1.




                                                    1
          Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 4 of 32 PageID #:104




                                                      ENTER:
    (sj
    CO
    O
    CO




    5
    Q.




    co




    CM

'   LU
    I-
    <
    o
    o
    LU
    ET         Austin Bartlett                                  BiC (
               BartlettChen LLC
               150 North Michigan Avenue, Suite 2800
               Chicago, Illinois 60601
               (312) 624-7711
               www.bartlettchenlaw.coin
               Firm ID No. 62570
               Primary email: austin@bartlettchehlaw.com.

               Counsel for Plaintiff-Petitioner




                                                  2
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 5 of 32 PageID #:105
                                   12-Person Jury

                                                                        FILED
                                                                        12/11/201811:48 PM
                                                                        DOROTHY BROWN
                                                                        CIRCUIT CLERK
                                                                        COOK COUNTY, IL
5CM
CO
o
CO

8
CL
w
               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
co                   COUNTY DEPARTMENT, LAW DIVISION
§
CM
       WELLY CHANDRA, individually,       )
UJ     and as Special Administrator of    )         2018L013294
H
<
Q
       the Estate of LIU CHANDRA,         )   No.
•Q
LLj    Deceased. •                        )
li.                                       )
       Plaintiff,                         )
                                          )
                                          )
       v.                                 )   JURY TRIAL DEMANDED
                                          )
                                          )
       THE BOEING COMPANY, a              )
       corporation,                       )
                                          )
                                          )
       Defendant.                         )




                                COMPLAINT AT LAW

              Plaintiff, WELLY CHANDRA, individually, and in his capacity as

       Special Administrator of the Estate of LIU CHANDRA, deceased, by his

       attorneys, BartlettChen LLC, Ribbeck Law Chartered, and Colson Hicks

       Eidson, PA., brings this Complaint at Law against the Defendant, THE

       BOEING COMPANY, and in support, alleges the following:
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 6 of 32 PageID #:106




                                         Introduction

3
(SI
          1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8
CO
o
CO     commercial aircraft crashed in the Java Sea off the coast of Indonesia killing
8
2
0.     everyone on board. The Boeing 737 MAX 8 was being operated by the Lion
9
CO     Air airline as Lion Air Flight 610.
§
<N
          2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among
lii
<
o
       other things, a new Boeing flight control system which automatically steered
Q
UJ
LL     the aircraft toward the ground, and which caused an excessive nose-down

       attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

       killing everyone on board.

                              Subject Matter Jurisdiction

          3. This Court has subject matter jurisdiction over all justiciable

       controversies. Plaintiffs elect to pursue all maritime claims in this Court

       under the Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                        Parties & Venue

          4. Plaintiff Welly Chandra is a resident of Indonesia and has been

       appointed by this Court as the special administrator and personal

       representative of the estate of his father, Liu Chandra, deceased. At all

       relevant times, Liu Chandra, deceased, was a resident of Indonesia.

          5. The Boeing Company (“Boeing”) is a corporation organized under the

       laws of Delaware with its worldwide headquarters and principal place of

       business in Chicago, Illinois.




                                               2
       Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 7 of 32 PageID #:107



                                                                                           I


                                   General Allegations

 3
 CM
        I. Boeing 737 MAX 8 Design & Manufacture
 CO
 o
 CO        6. Boeing’s 737 series of aircraft is the highest selling commercial aircraft
 8
 Q.     in history with over 10,000 aircraft delivered.
 CO



 CO        7. Boeing’s 737 MAX series is the fourth generation of the Boeing 737
 I
 CNJ
        series of aircraft and was first announced by Boeing on August 30, 2011; the
 LU
 I-
 <
 Q
        first flight was several years later, on January 29, 2016.
 Q
 LU
• c        8. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

        in the United States.

           9. On March 8, 2017, the Federal Aviation Administration (“FAA”)

        approved the design for the 737 MAX 8 model aircraft, also known as the

        737-8.

           10. At all relevant times, Boeing manufactured the 737 MAX 8 model

        aircraft in the United States.

           11. The 737 MAX 8 is one of Boeing’s several 737 MAX series of aircraft

        the newest generation of Boeing’s 737 series of aircraft, which Boeing

        initially designed, in the United States, in or around 1964—over 50 years ago.

           12. According to Boeing, as part of its generational redesigns of the 737

        series of aircraft, it “has continuously improved the products, features, and

        services.




                                                3
     Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 8 of 32 PageID #:108




          13. At all relevant times, Boeing marketed the 737 MAX aircraft as a

3
CN
      seamless continuation of its prior 737 series aircraft in terms of operation
to
                                                   •v
O
05    and maintenance.
8
CL        14. On its website, Boeing states:
3
CO          Airlines ask for an airplane that fits smoothly in today’s fleet
o
ej
             Because of the 737’s popularity with airlines everywhere around
(N
             the world, integrating the new 737 MAX is an easy proposition.
UJ
<o           As you build your 737 MAX fleet, millions of dollars will be
o.           saved because of its commonality with the Next-Generation 737,
LU
U.
             ease of maintenance, wide availability of 737 pilots, and the
             global infrastructure that supports the aircraft in operation.1

      On the same website, Boeing further states that “737 Flight Crews Will Feel

      at Home in the MAX.”2 (emphasis added.)

          15. The Boeing 737 MAX 8, however, had a significantly different design

      from previous 737-series aircrafts, which as The Wallstreet Journal reported

      were not appropriately disclosed to airlines or pilots.



      II. Boeing 737 MAX 8 Defect

          16. Unlike any prior 737, Boeing designed the 737 MAX 8 to

      automatically dive toward the ground in certain situations, namely, where

      the aircraft’s flight sensors provided infortnation indicating such a dive was

      necessary to maintain lift.

          17. A consequence of this unsafe design, however, was that any

      misinformation from those flight sensors would cause the Boeing 737 MAX 8

      i https://www.boeing.eom/commercial/737max/bv-design/#/operational-commonalitv
      2 https://www.boeing.eom/commercial/737max/bv-design/#/advanced-flight-deck


                                               4
       Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 9 of 32 PageID #:109
                                                                                            i




                                                                                                t




        to automatically and erroneously dive toward the ground even when the

3
CM
        aircraft is being flown manually by the pilots. This condition can lead to an
CO
o
CO      excessive nose-down attitude, significant altitude loss, and possible impact
8
5
Q.      with terrain.
sr •
CO      III. Lion Air Flight 610
§
CM
           18. In or around August 2018, Boeing delivered a newly manufactured
UJ
H
<Q      737 MAX 8 aircraft with tail number PK-LQP (the “Subject Aircraft”) to Lion
Q
LU
_J
u.      Air airlines in Indonesia.

           19. Two months later, on the morning of October 29, 2018, Lion Air was

        operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

        to Pangkal Pinang, Indonesia (“Lion Air Flight 610”).

           20. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

        takeoff from Jakarta, the pilot for Lion Air Flight 610 asked air traffic control

        to return to Jakarta because of a problem controlling the subject aircraft.

           21. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

        crashed into the Java Sea at a high speed and disintegrated.

           22. Plaintiff s decedent was onboard Flight 610 and died in the crash.

           23. At no relevant time prior to the crash of Lion Air Flight 610 into the

        Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe

        condition caused by the new “auto-diving” design of the 737 MAX 8 flight

        system.




                                                5
          Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 10 of 32 PageID #:110




               24. As a result of the crash of Lion Air Flight 610, on November 7, 2018,

.
    3
    CM
           the FAA issued “Emergency Airworthiness Directive (AD) 2018-23-51 [to]
    n
    o
    co     owners and operators of The Boeing Company Model 737-8 and -9 airplanes/’
    8
    CL     which contained mandatory warning and instructions as to the “unsafe
    9
    CO     condition . . . likely to exist or develop” in the 737 MAX 8 relating to its new
    §
    v-
    CM
           auto-diving feature.
    w
    i—
    <
    a
               25. According to reports, prior to the crash of Lion Air Flight 610, Boeing
    a
    LU
    Li.    737 pilots “were not privy in training or in any other manuals or materials”

           to information regarding “the new system Boeing had installed on 737 MAX

           jets that could command the plane’s nose down in certain situations to

           prevent a stall.”3 Further reports indicate that Boeing “withheld information

           about potential hazards with the new flight-control feature.”4

                                             Causes of Action

                                            COUNTI
                                   STRICT PRODUCTS LIABILITY

               26. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

               27. At the time the Subject Aircraft left the control of Boeing, the Subject

           Aircraft was defective, not fit for its intended purposes and unreasonably

            dangerous in one or more of the following particulars:

                   a)     the subject aircraft contained an auto-dive system that
                          was designed, manufactured, and configured to dive the

            3 https://www.malavmail.eom/s/l 692841/indonesia-savs-situation-facing-lion-air-flight-
            it610-crew-not-in-flight-ma
            4 https://www.wsi.com/articles/boeing-withheld-information-on-737-model-according-to-
            safetv-experts-and-others-1542082575

                                                       6
     Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 11 of 32 PageID #:111



                                                                                        1i
                     aircraft toward the ground in certain conditions against
                     the pilot’s intentions and without adequate warning to
3
<M
                     the flight crew;
to
o
CO             b)    the subject aircraft was designed, manufactured, and
8                    configured in a manner in which an auto-dive disengage              i

CL
                     during flight created an excessive and unrealistic work
9                    load on the flight crew;
CO

8              c)    the subject aircraft lacked proper and adequate                     i;
                     instructions and warnings regarding the design and
CM
                     functions of its auto-dive system;
LU
H
<
a              d)    the subject aircraft lacked proper and adequate
Q
LU
                     instructions and warnings and/or limitations regarding
LL
                     flight procedures for a malfunctioning auto-dive system;
                     and,

               e)    the subject aircraft was otherwise defective by nature of
                     its design, manufacture, configuration, and/or assembly in
                     particulars to be determined by discovery herein.


               28.   As a direct and proximate result of one or more of the foregoing

      conditions, the Subject Aircraft operating as Lion Air Flight 610 crashed after

      takeoff in the Java Sea, and Plaintiffs decedent suffered personal injury and

      death.

               29.   Both for himself, individually, and in his capacity as Special

      Administrator of the Estate of Liu Chandra, deceased, Plaintiff seeks all

      damages available under the law.

               30.   Plaintiff is the duly appointed Special Administrator of the

       Estate of Liu Chandra, deceased, and brings this action pursuant to the

      Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

       Court determines to be applicable under the circumstances of this case.




                                              7
     Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 12 of 32 PageID #:112




             WHEREFORE, the Plaintiff, Welly Chandra, as Special Administrator

3
CM
       of the Estate of Liu Chandra, deceased, prays that the Court enter judgment
CO
o
CO   . in his favor and against the Defendant, The Boeing Company, and award him
8
5      all damages available under the law, his court costs in this matter, and such
CL
CO



CO     other relief as the Court deems just and proper. Plaintiff seeks a sum in
§
CM
       excess of the jurisdictional amounts of the Law Division of the Circuit Court
ID
<
o
       of Cook County, Illinois.
o
UJ
u.                                 COUNT II
                        NEGLIGENCE - PRODUCTS LIABILITY

             31. Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.

             32. At all relevant times, Boeing owed a legal duty to assure that the

       Subject Aircraft was properly designed, manufactured, and assembled and

       free from defects so as not to cause personal injury or death.

             33. Boeing breached its duties under the law and was negligent in one

       or more of the following ways:

             a)     the subject aircraft contained an auto-dive system that
                    was designed, manufactured, and configured to dive the
                    aircraft toward the ground in certain conditions against
                    the pilot’s intentions and without adequate warning to
                    the flight crew;

             b)     the subject aircraft was designed, manufactured, and
                    configured in a manner in which an auto-dive disengage
                    during flight created an excessive and unrealistic work
                    load on the flight crew;

             c)     the subject aircraft lacked proper and adequate
                    instructions and warnings regarding the design and
                    functions of its auto-dive system; and,




                                              S’
     Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 13 of 32 PageID #:113



                                                                                         I


              d)    Boeing failed to conduct appropriate testing of the subject          '!
                    aircraft’s components and systems prior to delivery to
$
CM
                    Lion Air.                                                             *
CO
o
CO            34. As a direct and proximate result of one or more of the
8
2
CL
      aforementioned acts of negligence by Boeing, the Subject Aircraft operating

CO
      as Lion Air Flight 610 crashed after takeoff in the Java Sea and Plaintiffs
I
      decedent sustained fatal injuries.
CM

ui                                                                                        -i
<             35. Due to the tragic death of his family member, Plaintiff has suffered
Q
Q
LU
L_
      pain and has sustained substantial pecuniary losses, including grief, sorrow, ■

       mental suffering, loss of society, and loss of companionship, love, and

       affection.

              36. Both for himself, individually, and in his capacity as Special

      Administrator of the Estate of Liu Chandra, deceased, Plaintiff seeks all

       damages available under the law.

              37. Plaintiff is the duly appointed Special Administrator of the Estate

       of Liu Chandra, deceased, and brings this action pursuant to the Illinois

       Wrongful Death^Act, 740 ILCS 180/1 et seq., or such other law as the Court

       determines to be applicable under the circumstances of this case.

              WHEREFORE, the Plaintiff, Welly Chandra, as Special Administrator

       of the Estate of Liu Chandra, deceased, prays that the Court enter judgment

       in his favor and against the Defendant, The Boeing Company, and award him

       all damages available under the law, his court costs in this matter, and such

       other relief as the Court deems just and proper. Plaintiff seeks a sum in




                                              9
         Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 14 of 32 PageID #:114

                                                                                            c




           excess of the jurisdictional amounts of the Law Division of the Circuit Court

5
CM
           of Cook County, Illinois.
CO
o
CO                                     COUNT III
8                             NEGLIGENCE - FAILURE TO WARN
5
CL   .
00
                 38.    Plaintiff re-adopts and re-alleges paragraphs 1 through 25 above.
00

8                39.    At all relevant times, Boeing had a duty to inform and warn the
<N

UJ
           owners, operators, and pilots of the 737 MAX 8 series of aircraft, including
(—
<
Q
o
UJ
           the Subject Aircraft, of the unsafe condition likely to exist or develop by
u.
           virtue of the auto-dive feature.

                 40.    Boeing breached its duties under the law and was negligent in

           one or more of the following ways:

                 a)     the subject aircraft lacked proper and adequate
                        instructions and warnings regarding the design and
                        functions of its auto-dive system;

                 b)     the subject aircraft lacked proper and adequate
                        instructions and warnings and/or limitations regarding
                        flight procedures for a malfunctioning auto-dive system;
                        and,

                 c)     the 737 MAX 8 Flight Crew Operations Manual failed to
                        appropriately alert pilots, including the pilots of the
                        subject aircraft, to the design, functions, and hazards of
                        Boeing’s auto-dive system and procedures for addressing
                        a malfunctioning auto-dive system.

                 41.    As a direct and proximate result of that breach, the Subject

           Aircraft operating as Lion Air Flight 610 crashed after takeoff in the Java

           Sea, and Plaintiffs decedent sustained fatal injuries.

                  42,   Due to the tragic death of his family member, Plaintiff has

           suffered pain and has sustained substantial pecuniary losses, including grief,


                                                  10
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 15 of 32 PageID #:115
                                                                                         \k,




                                                                                           J


       sorrow, mental suffering, loss of society, and loss of companionship, love, and

5
CNJ
       affection.
CO
o
CO            43.   Both for himself, individually, and in his capacity as Special
8
Q_     Administrator of the Estate of Liu . Chandra, deceased, Plaintiff seeks all
CO                                                                                       "I


00     damages available under the law.
o
£
T“

CSJ
              44.   Plaintiff is the duly appointed Special Administrator of the
LU
H
<
Q
       Estate of Liu Chandra, deceased, and brings this action pursuant to the
Q
LLj
LL     Illinois Wrongful Death Act, 740 ILCS 180/1 et seq., or such other law as the

        Court determines to be applicable under the circumstances of this case.

              WHEREFORE, the Plaintiff, Welly Chandra, as Special Administrator

       of the Estate of Liu Chandra, deceased, prays that the Court enter judgment

       in his favor and against the Defendant, The Boeing Company, and award him

        all damages available under the law, his court costs in this matter, and such

       other relief as the Court deems just and proper. Plaintiff seeks a sum in

       excess of the jurisdictional amounts of the Law Division of the Circuit Court

       of Cook County, Illinois.




                                             11
     Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 16 of 32 PageID #:116
                                                                                      1



                                      JURY TRIAL

3
eg
            Plaintiff demands a jury trial on all issues so triable.
co
o
co    Dated: December 11, 2018
8
s                                      Respectfully submitted,
0.



co                                     Welly Chandra, Individually, and in his
o
01                                     capacity as Special Administrator of the
.—                                     Estate of Liu Chandra, Deceased
CM

LU
5o                                     By: /s/ Austin Bartlett___________________
Q
LU
                                       Austin Bartlett
u.                                     BartlettChen LLC
                                       150 North Michigan Avenue, Suite 2800
                                       Chicago, Illinois 60601
                                       (312) 624-7711
                                       www.bartlettchenlaw.com
                                       Firm ID No. 62570
                                       Primary email: austm@bartlettchenlaw.com

                                       By: /s/ Curtis Miner_____________________
                                       Curtis Miner (pro hac vice forthcoming)
                                       Francisco Maderal (pro hac vice forthcoming)
                                       Colson Hicks Eidson
                                       255 Alhambra Circle, PH
                                       Coral Gables, Florida 33134
                                       (305) 476-7400
                                       www.colson.com
                                       Secondary email: curt@colson.com
                                                         frank@colson.com

                                       By: /s/ Manuel von Ribbeck_______
                                       Manuel von Ribbeck
                                       Ribbeck Law Chartered
                                       505 N. Lake Shore Drive, Suite 102
                                       Chicago, Illinois 60611
                                       (833) 883-4373
                                       www.ribbecklaw.com
                                       Firm ID No. 42698
                                       Email: mail@ribbecklaw.com

                                        Counsel for Plaintiff



                                             12
     Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 17 of 32 PageID #:117




              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
$
CM
                    COUNTY DEPARTMENT, LAW DIVISION
CO
o
CO    WELLY CHANDRA, individually,           )
8     and as Special Administrator of        )
2
      the Estate of LIU CHANDRA,                   No.
                                                         2018L013294
CL                                           )
      Deceased.                              )
eo                                           )
o
a     Plaintiff,                             )
CM                                           )
                                             )
<
a
      v.                                     )     JURY TRIAL DEMANDED
Q
LU                                           )
E                                            )
      THE BOEING COMPANY, a                  )
      corporation,                           )
                                             )
                                             )
      Defendant.                             )



                                  RULE 222 AFFIDAVIT

             I, Austin Bartlett, hereby certify:

             1.    I am a partner with the law firm of BartlettChen LLC and along

      with Colson Hicks Eidson am responsible for the filing of Plaintiffs

      Complaint at Law in this matter.

             2.    The total of money damages sought by Plaintiff exceeds

      $50,0.00.00, exclusive of interest and costs.

             Under penalties as provided by law pursuant to Section 1-109 of the

      Code of Civil Procedure, the undersigned certifies that the statements set

      forth in this instrument are true and correct, except as to matters therein




                                                 13
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 18 of 32 PageID #:118




       stated to be on information and belief and as to such matters the undersigned

3
CM
       certifies as aforesaid that he verily believes the same to be true.
CO
o
00

8      Dated: December 11, 2018          By: /s/ Austin Bartlett___________________
5                                        Austin Bartlett
a
9                                        BartlettChen LLC
CO                                       150 North Michigan Avenue, Suite 2800
§                                        Chicago, Illinois 60601
CM
                                         (312) 624-7711
uj
                                         www.bartlettchenlaw.com
H
<a                                       Firm ID No. 62570
Q
111
                                         Primary email: austin@bartlettchenlaw.com
u.
                                         Counsel for Plaintiff




                                               14
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 19 of 32 PageID #:119




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION
S
CM
CO
       WELLY CHANDRA, individually,        )
3 ’
CO     and as Special Administrator of     )          2018L013294
3      the Estate of LIU CHANDRA >         )    No.
5
0.     Deceased.                           )
3                                          )
CO     Plaintiff,                          )
§                                          )
CM
                                           )
LU
       v.                                  )    JURY TRIAL DEMANDED
I-
<                                          )
O
o                                          )
QJ
u.     THE BOEING COMPANY, a               )
       corporation,                        )
                                           )
                                           )
       Defendant.                          )




                                    JURY DEMAND

              The undersigned hereby demands trial by jury.

       Dated: December 11, 2018

                                       Respectfully submitted,

                                      Welly Chandra, Individually, and in his
                                      capacity as Special Administrator of the
                                      Estate of Liu Chandra, Deceased

                                       By: /s/ Austin Bartlett________ .___________
                                       Austin Bartlett
                                       BartlettChen LLC
                                       150 North Michigan Avenue, Suite 2800
                                       Chicago, Illinois 60601
                                       (312) 624-7711
                                       www.bartlettchenlaw.com
                                       Firm ID No. 62570
                                       Primary email: austin@bartlettchenlaw.com




                                               15
      Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 20 of 32 PageID #:120
                                                                                       I




                                      -and-

CM
                                      By: /s/ Curtis Miner_____ _______________
CO
                                      Curtis Miner (pro hac vice forthcoming)
CO                                    Francisco Maderal (pro hac vice forthcoming)
8                                     Colson Hicks Eidson
2                                     255 Alhambra Circle, PH
CL
9                                     Coral Gables, Florida 33134
CO                                    (305) 476-7400
§                                     www.colson.com
<N
                                      Secondary email: curt@colson.com
LU
                                                        frank@colson.com
<
Q
Q
LLj
                                      By: /s/ Manuel von Ribbeck_______ ^
U.                                    Manuel von Ribbeck
                                      Ribbeck Law Chartered
                                      505 N. Lake Shore Drive, Suite 102
                                      Chicago, Illinois 60611
                                      (833) 883-4373
                                      www.ribbecklaw.com
                                      Firm ID No. 42698
                                      Email: mail@ribbecklaw.com

                                      Counsel for Plaintiff




                                              16
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 21 of 32 PageID #:121
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 22 of 32 PageID #:122
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 23 of 32 PageID #:123
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 24 of 32 PageID #:124
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 25 of 32 PageID #:125
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 26 of 32 PageID #:126
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 27 of 32 PageID #:127
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 28 of 32 PageID #:128
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 29 of 32 PageID #:129
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 30 of 32 PageID #:130
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 31 of 32 PageID #:131
Case: 1:19-cv-01552 Document #: 1-3 Filed: 03/05/19 Page 32 of 32 PageID #:132
